83227: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31434: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83227


Short Caption:LAS VEGAS PAVING CORP. VS. DIST. CT. (ALL NET DEV., INC.)Court:Supreme Court


Related Case(s):80284


Lower Court Case(s):Clark Co. - Eighth Judicial District - A771361Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerLas Vegas Paving CorporationLance C. Earl
							(Marquis Aurbach Coffing)
						Jack C. Juan
							(Marquis Aurbach Coffing)
						


Real Party in InterestAll Net, LLCAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Frank M. Flansburg, III
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Eric D. Walther
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


Real Party in InterestAll Net Development, Inc.Adam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Frank M. Flansburg, III
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Eric D. Walther
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


Real Party in InterestAll Net Land Development, LLCKevin M. Hanratty
							(Hanratty Law Group)
						


Real Party in InterestDribble Dunk LLCAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Frank M. Flansburg, III
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Eric D. Walther
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


Real Party in InterestJoseph R. Berlin
					In Proper Person
				


Real Party in InterestP. Moore
					In Proper Person
				


Real Party in InterestSahara Las VegasKevin M. Hanratty
							(Hanratty Law Group)
						


RespondentElizabeth Goff Gonzalez


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


07/16/2021Filing FeeFiling fee paid. E-Payment $250.00 from Jack C. Juan. (SC)


07/16/2021Petition/WritFiled Petition for Writ of Mandamus or, Alternatively, Prohibition. (SC)21-20616




07/16/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-20617




07/16/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-20618




07/16/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-20620




07/16/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-20621




08/09/2021Order/ProceduralFiled Order/Answer Writ Petition. Real parties in interest's answer due:  28 days. Petitioner shall have 14 days from the date when the last answer is served to file and serve any reply. (SC)21-23079




08/17/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Real parties in interest All Net Land Development, LLC and Sahara Las Vegas shall have until September 21, 2021, to file and serve the answer.  (SC)21-24002




08/18/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Real parties in interest All Net Development, Inc.; All Net, LLC; and Dribble Dunk LLC shall have until September 21, 2021, to file and serve the answer.  (SC)21-24057




09/16/2021MotionFiled Real Parties in Interest Sahara Las Vegas Corp., and All Net Land Development, LLC Motion to Extend Time to File Answer to Petitioner Las Vegas Paving Corporation's Petition for Writ of Mandamus or, Alternatively, Prohibition. (SC)21-26805




09/17/2021MotionFiled Stipulation to Extend the Time for Real Parties in Interest to File Answering Briefs. (SC)21-27024




09/22/2021MotionFiled Petitioner's Response to Real Parties in Interest Sahara Las Vegas Corp. and All Net Land Development, LLC's Motion to Extend Time to File Answer to Petition for Writ of Mandamus or, Alternatively, Prohibition. (SC)21-27431




09/28/2021Order/ProceduralFiled Order. Real parties in interest All Net Land Development, LLC (ANLD) and Sahara Las Vegas Corp. (SLV) have filed a motion for a second extension of time to file their answer.  The motion is denied.  Certain parties have filed a stipulation extending the time for real parties in interest All Net Development, Inc., All Net, LLC, and Dribble Dunk to file their answer. The stipulation is disapproved. To date, real parties in interest P. Moore and Joseph R. Berlin have not filed their answers or otherwise communicated with this court.    All real parties in interest shall have 7 days from the date of this order to file and serve their answers. (SC)21-27844




10/04/2021Petition/WritFiled Real Parties in Interest Sahara Las Vegas Corp., an All Net Land Development, LLC Answer to Petitioner Las Vegas Paving Corporation's Petition for Writ of Mandamus or, Alternatively, Prohibition. (SC)21-28427




10/04/2021AppendixFiled Real Parties in Interest Sahara Las Vegas Corp and All Net Land Development LLC - Appendix. (SC)21-28429




10/05/2021Petition/WritFiled Real Parties in Interest All Net Development, Inc.; All Net, LLC and Dribble Dunk, LLC's Answer to Petition for Writ of Mandamus. (SC)21-28510




10/05/2021AppendixFiled Real Parties in Interest's (Robinson Parties) - Appendix Volume I. (SC)21-28513




10/05/2021AppendixFiled Real Parties in Interest's (Robison Parties) - Appendix Volume II. (SC)21-28514




10/14/2021Petition/WritFiled Petitioner's Reply to Answer to Petition. (SC)21-29523




10/14/2021MotionFiled Petitioner's Motion to Expedite Any Oral Argument Hearing and Decision. (SC)21-29578




10/18/2021MotionFiled Real Parties in Interest (Sahara Las Vegas Corp., and All Net Land Development, LLC) Motion for Oral Argument of Writ of Mandamus. (SC)21-29860




10/21/2021MotionFiled Real Parties in Interest (Sahara Las Vegas Corp., and All Net Land Development, LLC) Emergency Motion For Stay Under NRAP 27 (e) Of All Pending State Court Proceedings. (SC)21-30444




10/22/2021MotionFiled Real Parties in Interests' (All Net Development, Inc., All Net, LLC, and Dribble Dunk LLC) Joinder to Emergency Motion for Stay Under NRAP 27(E).  (SC)21-30596




10/25/2021MotionFiled Petitioner's Response to Real Parties in Interests' Emergency Motion for Stay Under NRAP 8 and 27(e).21-30700




10/27/2021BriefFiled Real Parties in Interests' Joinder to Brief Supplement to Joinder to Emergency Motion for Stay Under NRAP 27(E). (SC)21-30965




11/02/2021Order/DispositionalFiled Order Denying Petition for Writ of Mandamus or Prohibition. "ORDER the petition DENIED." fn1 [In light of this order, petitioner's motion to expedite, and real parties in interest's motions for oral argument and to stay the district court proceedings, are denied as moot.] SNP21 - RP/LS/AS  (SC)21-31434




11/30/2021RemittiturIssued Notice in Lieu of Remittitur. (SC).21-34024




11/30/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC).



Combined Case View